UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)May 14, 2013 Chicago Rivet & Machine Co. (Exact name of registrant as specified in its charter) Illinois 0-1227 36-0904920 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 901 Frontenac Road, Naperville, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (630) 357-8500 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The Company’s Annual Meeting of Stockholders was held on May 14, 2013.At the meeting, (1) the eight nominees named in the Company’s proxy statement dated March 28, 2013 were elected to serve for a term ending at the Annual Meeting in 2014, (2)the advisory vote onexecutive compensationwas approved and (3) the selection of Grant Thornton LLP to serve as the Company’s independent registered public accounting firm for 2013 was ratified.The Company's stockholders also voted on an advisory vote on the frequency of future advisory votes on executive compensation. The voting results for each proposal are set forth below: Election of Directors: Votes For Votes Withheld Broker Non-Votes Michael J. Bourg Edward L. Chott Kent H. Cooney William T. Divane, Jr. George P. Lynch John A. Morrissey Walter W. Morrissey John L. Showel Approval, by non-binding vote, of the Company’s executive compensation as described in the Company’s 2013 proxy statement: Votes For Votes Against Abstentions Broker Non-Votes Advisory vote on the frequency of future advisory votes on executive compensation: 1 Year 2 Years 3 Years Abstentions Broker Non-Votes Ratification of Grant Thornton LLP as the Company’s independent registered public accounting firm for 2013: Votes For Votes Against Abstentions Broker Non-Votes 0 Following the Company’s Annual Meeting of Stockholders, the Company determined that an advisory vote on executive compensation would be held every three yearsuntil the next advisory vote on the frequency of advisory votes regarding executive compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHICAGO RIVET & MACHINE CO. /s/ Michael J. Bourg Date: May 15, 2013 Michael J. Bourg President and Treasurer
